In an action to recover damages arising from the defendant’s refusal to sell two-year discount ticket books following its announcement of a toll increase, defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Richmond County, dated June 22, 1977, as denied its cross motion for dismissal of the complaint for failure to state a cause of action or for summary judgment. Order reversed insofar as appealed from, on the law, without costs or disbursements, cross motion granted insofar as it seeks summary judgment, and complaint dismissed. Under a resolution dated July 9, 1970 the executive director of the Port Authority was granted the authority to arrange for the sale of two-year discount ticket books upon reasonable terms and conditions. We find that the action of the executive director in limiting the sale of such books to one per customer after the announcement on April 10, 1975 of a proposed toll increase was a reasonable term and condition (cf. Levine v Long Is. R. R. Co., 38 AD2d 936, affd 30 NY2d 907, cert den 409 US 1040). Rabin, J. P., Shapiro, Suez*,- and O’Connor, JJ., concur.